DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6 in the reply filed on 18 October 2021 is acknowledged.  The traversal is on the ground(s) that the prior art reference of WO 2013/137487 does not teach a sequence wherein X7 is not changed; noting that X7 is defined in the specification, last page.  This is not found persuasive because while it is acknowledged that X7 is defined in the specification (the Examiner thanks Applicant’s for such clarification) and the reference indeed does not teach wherein X7, which is Phe471 is not changed in comparison to SEQ ID NO: 2.  However, the claims still do not have unity of invention because Markosyan (US 2012/0329884 – cited herein) teaches a an extract of a stevia rebaudiana plant.  It is noted, there is nothing the limitations of claim 16 which requires the transformant extract to actually have the polynucleotide of claims 7 and/or 13 and as such, the extract Markosyan meets the limitations of claim 16 and unity of invention is broken.
The requirement is still deemed proper and is therefore made FINAL.

Status of Application
Claims 1-25 are pending; Claims 4-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there 

Priority
The instant application is a 371 of PCT/JP2017/046804 filed 26 December 2017 which claims benefit of foreign priority document JP 2016-252643 filed 27 December 2016 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 July 2020 and 30 September 2019 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Specification
The instant application contains a sequence listing filed electronically on 09/30/2019.  To have said sequence listing be a part of the disclosure and be in compliance with 37 CFR 1.821-1.825, it is necessary that an amendment to the specification be made to incorporate by reference said sequence.  Such statement/paragraph should include, that the application contains a Sequence Listing that has been submitted in ASCII format via EFS-Web and is hereby incorporated by reference in its entirety; and include the creation date and size of the file in bytes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (e.g. natural phenomenon) without significantly more. 
An analysis with respect to the claims as a whole reveals that they do not include additional elements that integrate the judicial exception into a practical application. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of the following steps: 
Step (1) whether the claim is directed to one of the four categories recited in §101 (process, machine, manufacture or composition of matter); 
Step (Revised 2A - Prong 1) do the claims recite an abstract idea (mathematical concepts, mental processes or method of organizing human activity), law of nature or natural phenomenon; 
Step (Revised 2A - Prong 2) do the claims recite additional elements that integrate the judicial exception into a practical application; and 
Step (2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. (See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG))
Step 1: Yes; the claims are directed to a composition of matter.
Step 2A – Prong 1:  Yes, the claims recite a natural phenomenon, namely, a naturally occurring product/protein.
Step 2A – Prong 2:  No, the claims do not recite any additional elements that integrate the judicial exception into a practical application because the claims are merely drawn to what already exists in nature.  As taught in instant Example 1, SEQ ID NO: 2 (UGT91D2#16) is a newly discovered steviol glycoside hexose transferase isolated from Steveia rebaudiana.  It differs from the closely related UGT91D2 (amino 
With regard to 2(c’), a sequence having 90% or more identity to SEQ ID NO: 2, wherein X1 to X7 are the same and having its naturally occurring activity, again reads on the naturally occurring enzyme having 100% identity to SEQ ID NO: 2.
With regard to 3(c’’), a sequence having 90% or more identity to SEQ ID NO: 2, wherein X2 and/or X3 are the same and having its naturally occurring activity, again reads on the naturally occurring enzyme having 100% identity to SEQ ID NO: 2.

With regard to 3(f), the exact same logic as 3(e) holds true here, wherein when the polypeptide of SEQ ID NO: 4 or 90% or more identity thereto and having 156Val and/or 233 Phe, this too encompasses the same five additional substitutions noted above, wherein when 42 is Phe, 298 is Ala, 394 is Leu, 439 is Asn and 471 is Phe, these combined substitutions would turn this polypeptide into naturally occurring SEQ ID NO: 2.
With regard to 3(h) and 3(i), the exact same logic as 3(e) and 3(f) holds true here, wherein when the polypeptide is SEQ ID NO: 2 having the substitution of V156T and/or F233S, and further 1 to 48 substitutions encompasses five additional substitutions at positions F42Y, A298V, L394I, N439K and F471Y, which would turn this polypeptide (e.g. SEQ ID NO: 2) back into naturally occurring SEQ ID NO: 4.


 ----------------------------------------------------------------------------
     1    2535   98.8    485  1  US-16-473-819A-4           Sequence 4, Appli


                                    ALIGNMENTS


RESULT 1 (Qy = SEQ ID NO: 2; Db=SEQ ID NO: 4)
US-16-473-819A-4

  Query Match             98.8%;  Score 2535;  DB 1;  Length 485;
  Best Local Similarity   98.6%;  
  Matches  478;  Conservative    3;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 MYNVTYHQNSKAMATSDSIVDDRKQLHVATFPWLAFGHILPFLQLSKLIAEKGHKVSFLS 60
              |||||||||||||||||||||||||||||||||||||||||:||||||||||||||||||
Db          1 MYNVTYHQNSKAMATSDSIVDDRKQLHVATFPWLAFGHILPYLQLSKLIAEKGHKVSFLS 60

Qy         61 TTRNIQRLSSHISPLINVVQLTLPRVQELPEDAEATTDVHPEDIPYLKKASDGLQPEVTR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTRNIQRLSSHISPLINVVQLTLPRVQELPEDAEATTDVHPEDIPYLKKASDGLQPEVTR 120

Qy        121 FLEQHSPDWIIYDYTHYWLPSIAASLGISRAHFSVVTPWAIA YMGPSADAMINGSDGRTT 180
              ||||||||||||||||||||||||||||||||||| ||||||||||||||||||||||||
Db        121 FLEQHSPDWIIYDYTHYWLPSIAASLGISRAHFSVTTPWAIA YMGPSADAMINGSDGRTT 180

Qy        181 VEDLTTPPKWFPFPTKVCWRKHDLARLVPYKAPGISDGYRMGLVLKGSDCLLFKCYHEFG 240
              |||||||||||||||||||||||||||||||||||||||||||||||||||| |||||||
Db        181 VEDLTTPPKWFPFPTKVCWRKHDLARLVPYKAPGISDGYRMGLVLKGSDCLLSKCYHEFG 240

Qy        241 TQWLPLLETLHQVPVVPVGLLPPEIPGDEKDETWVSIKKWLDGKQKGSVVYVALGSEALV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||| ||
Db        241 TQWLPLLETLHQVPVVPVGLLPPEIPGDEKDETWVSIKKWLDGKQKGSVVYVALGSEVLV 300

Qy        301 SQTEVVELALGLELSGLPFVWAYRKPKGPAKSDSVELPDGFVERTRDRGLVWTSWAPQLR 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SQTEVVELALGLELSGLPFVWAYRKPKGPAKSDSVELPDGFVERTRDRGLVWTSWAPQLR 360

Qy        361 ILSHESVCGFLTHCGSGSIVEGLMFGHPLIMLPLFGDQPLNARLLEDKQVGIEIPRNEED 420
              |||||||||||||||||||||||||||||||||:||||||||||||||||||||||||||
Db        361 ILSHESVCGFLTHCGSGSIVEGLMFGHPLIMLPIFGDQPLNARLLEDKQVGIEIPRNEED 420

Qy        421 GCLTKESVARSLRSVVVENEGEIYKANARELSKIYNDTKVEKEYVSQFVDFLEKNARAVA 480
              |||||||||||||||||| |||||||||||||||||||||||||||||||:|||||||||
Db        421 GCLTKESVARSLRSVVVEKEGEIYKANARELSKIYNDTKVEKEYVSQFVDYLEKNARAVA 480

Qy        481 IDHES 485
              |||||
Db        481 IDHES 485


Applicant’s should note, part 1(b) does not recite the naturally occurring enzyme, as such, if part (b) were independent to parts (a) and (c), it would not be subject to 
Step 2B:  As noted in answering that of 2A – Prong 2 above, there is nothing in the claims which amounts to significantly more in terms of structure and/or function and the claims read on naturally occurring enzymes.  Thus, the claims are drawn to a judicial exception, namely, a naturally occurring product.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        07 December 2021